Citation Nr: 1606184	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and Osgood Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Regional Office (RO) in Detroit, Michigan.

The Board previously considered this appeal in October 2013, and remanded these issues for further development.  That development was completed, and the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

A review of the record shows that the Appellant did not originally request a Board hearing when the RO received his substantive appeal, VA Form 9, in July 2009.  Subsequently, the Appellant submitted a statement in November 2014 to request his desire to have a Board video conference hearing scheduled.  For reasons unclear to the Board, however, no hearing was held and there has been no indication that the Appellant withdrew this request.  As such, in order to afford the Appellant due process, the video conference hearing must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be scheduled for a Board video conference hearing before a Veterans Law Judge at the earliest opportunity. 

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

